DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 2-3, 7 & 12-13 are cancelled while claim 16 is newly added leaving claims 1, 4-6, 8-11 and 14-16 pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Since claim 16 is not previously set forth (i.e. lower numbered) than claim 8, claim 8 cannot be dependent upon claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al. (U.S. Patent 9,098,467) in view of Mailey (U.S. Patent Application Publication 2019/0138267).
As per claims 1 and 11, Blanksteen et al. discloses:
An electronic device (Figure 5, item 106 and column 8, line 57 – column 9, line 39) comprising: 
a microphone comprising circuitry (Figure 5, item 108 and column 8, line 57 – column 9, line 39); 
a storage comprising circuitry (Figure 5, item 114 and column 8, line 57 – column 9, line 39);
a speaker comprising circuitry (Figure 5, item 110 and column 8, line 57 – column 9, line 39); and 
(Figure 5, item 112 and column 8, line 57 – column 9, line 39), wherein the processor is configured to: 
based on a first user's voice being input via the microphone (Figure 2, item 208), identify a user who uttered the first user's voice (Figure 2, item 212) and provide a first response sound obtained by inputting the first user's voice to a model trained through an algorithm via the speaker (Figure 2, item 214 and column 2, lines 11-16 & column 3, lines 26-28), and based on a second user's voice being input via the microphone (Figure 2, item 208), identify a user who uttered the second user's voice (Figure 2, item 212), and based on the user who uttered the first user's voice being the same as the user who uttered the second user's voice (Figure 2, item 212 - Yes), provide a second response sound obtained by inputting the second user's voice and utterance history information (Figure 1, item 134 – this is implicit in adding items to the grocery list) to the model via the speaker (Figure 2, item 214 and column 2, lines 11-16 & column 3, lines 26-28).
based on the user who uttered the second user's voice being different from the user who uttered the first user's voice, store the second user's voice in the storage, and based on a user's voice not being input from the user who uttered the first user's voice for a predetermined period of time or longer, provide a third response sound obtained by inputting the second user's voice to the artificial intelligence model via the speaker (Figures 2 & 3 and column 5, lines 12-48).
Blanksteen et al. fails to explicitly disclose that the model is an artificial intelligence model trained through an artificial intelligence algorithm. 
However Mailey in the same field of endeavor teaches:
the model is an artificial intelligence model trained through an artificial intelligence algorithm (Paragraphs [0089] & [0102]). 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device and method of Blanksteen et al. with the artificial intelligence model and algorithm of Mailey because it is a case of simple substitution of one known element for another to obtain predictable results
Claim 11 is drawn to the method of using the device of claim 1, so is rejected for similar reasons.

As per claims 4 and 14, the combination of Blanksteen et al. and Mailey teaches or suggests all of the limitations of claims 1 and 11 above. Blanksteen et al. in the combination further discloses:
identify the user who uttered the first user's voice as a first user, identify the user who uttered the second user's voice as a second user different from the first user, based on a first additional user's voice being input by the first user, provide a first additional response sound obtained by inputting the first additional user's voice and first utterance history information corresponding to the first user's voice to the artificial intelligence model via the speaker, and based on a second additional user's voice being input by the second user, provide a second additional response sound obtained by inputting the second additional user's voice and second utterance history information corresponding to the second user's voice to the artificial intelligence model via the speaker to be distinct from the first additional response sound (Figures 2 & 3 and column 5, lines 12-48).

As per claim 6, the combination of Blanksteen et al. and Mailey teaches or suggests all of the limitations of claim 1 above. Blanksteen et al. in the combination further discloses:
based on the user who uttered the first user's voice being different from the user who uttered the second user's voice, obtain a first domain corresponding to the first user's voice and a second domain corresponding to the second user's voice, and based on the first domain being the same as the second domain, provide the second response sound obtained by inputting the second user's voice and the utterance history information to the artificial intelligence model via the speaker (Figures 2 & 3 and column 5, lines 12-48).

As per claim 9, the combination of Blanksteen et al. and Mailey teaches or suggests all of the limitations of claim 1 above. Blanksteen et al. in the combination further discloses:
a camera comprising circuitry, wherein the processor is further configured to identify the user based on at least one of an image captured by the camera or a user's voice input via the microphone (Column 6, lines 7-11).

As per claim 10, the combination of Blanksteen et al. and Mailey teaches or suggests all of the limitations of claim 9 above. Blanksteen et al. in the combination further discloses:
identify the user who uttered the first user's voice based on a shape of mouth of a user included in the image for a period of time during which the first user's voice is input, and based on the shape of mouth of the identified user included in the image being changed for a period of time during which the second user's voice is input, identify the user who uttered the second user's voice to be the same as the user who uttered the first user's voice (Column 6, lines 7-11).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al. (U.S. Patent 9,098,467) and Mailey (U.S. Patent Application Publication 2019/0138267) in view of Relangi et al. (U.S. Patent Application Publication 2019/0222540).
As per claims 5 and 15, the combination of Blanksteen et al. and Mailey teaches or suggests all of the limitations of claims 1 and 11 above. The combination fails to disclose:
a display electrically connected to the processor, wherein the processor is further configured to: control the display to display a first UI corresponding to the first user while providing the first additional response sound, and control the display to display a second UI corresponding to the second user via the display while providing the second additional response sound.
However, Relangi et al. in the same field of endeavor teaches:
a display electrically connected to the processor, wherein the processor is further configured to: control the display to display a first UI corresponding to the first user while providing the first additional response sound, and control the display to display a second UI corresponding to the second user via the display while providing the second additional response sound (Paragraph [0070] – User preferences, history and data personalize the display of data for each user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device and method of Blanksteen et al. and Mailey with the personalized displays of Relangi et al. because it is a case of combining prior art elements according to known methods to yield predictable results

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al. (U.S. Patent 9,098,467) in view of Ghafourifar (U.S. Patent Application Publication 2018/0189352) in further view of Mailey (U.S. Patent Application Publication 2019/0138267).
As per claim 16, Blanksteen et al. discloses:
An electronic device (Figure 5, item 106 and column 8, line 57 – column 9, line 39) comprising: 
a microphone comprising circuitry (Figure 5, item 108 and column 8, line 57 – column 9, line 39); 
a storage comprising circuitry (Figure 5, item 114 and column 8, line 57 – column 9, line 39);
a speaker comprising circuitry (Figure 5, item 110 and column 8, line 57 – column 9, line 39); and 
a processor electrically connected to the microphone, the storage and the speaker (Figure 5, item 112 and column 8, line 57 – column 9, line 39), wherein the processor is configured to: 
based on a first user's voice being input via the microphone (Figure 2, item 208), identify a user who uttered the first user's voice (Figure 2, item 212), and based on a second user's voice being input via the microphone (Figure 2, item 208), identify a user who uttered the second user's voice (Figure 2, item 212) and: 
based on the second user's voice being input within a first predetermined period of time from a point when the first user's voice is input, the user who uttered the first user's voice being the same as the user who uttered the second user's voice (Figure 2, item 212 – Yes and the predetermined amount of time can be infinite), and a first domain corresponding to the first user's voice being the same as a second domain corresponding to the second user's voice (Figure 2, item 212 – Yes since they are from the same user, they are from the same domain), provide a first response sound, based on the second user's voice being input within a first predetermined period of time from a point when the first user's voice is input (Figure 2, item 214 and column 2, lines 11-16 & column 3, lines 26-28 – the predetermined amount of time can be infinite), 
Blanksteen et al. fails to disclose but Ghafourifar in the same field of endeavor teaches:
(Figure 6, item 612 & Figure 9, item 912and paragraphs [0075] & [0098] – dependent sequential requests (i.e. same domain) are answered in order, while independent requests (i.e. different domains) are processed independently so that the 2nd request may be processed first (i.e. without the first request being processed first)).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device and method of Blanksteen et al. with the context dependent execution of Ghafourifar because it is a case of combining prior art elements according to known methods to yield predictable results
The combination fails to explicitly disclose that the model is an artificial intelligence model trained through an artificial intelligence algorithm. 
However Mailey in the same field of endeavor teaches:
the model is an artificial intelligence model trained through an artificial intelligence algorithm (Paragraphs [0089] & [0102]). 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device and method of Blanksteen et al. and Ghafourifar with the artificial intelligence model and algorithm of Mailey because it is a case of simple substitution of one known element for another to obtain predictable results

As per claim 8, the combination of Blanksteen et al., Ghafourifar and Mailey teaches or suggests all of the limitations of claim 16 above. Ghafourifar. in the combination further discloses:
based on a user's voice corresponding to the second domain not being input from the user for a second predetermined period of time or longer, provide the first response sound obtained by inputting the first user's voice stored in the storage to the artificial intelligence model via the speaker (Paragraph [0099]).

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. The arguments directed at a user’s voice not being input for a predetermined time or longer are not persuasive since the predetermined amount of time may be construed to be zero. If the predetermined amount of time is assumed to be zero, Blanksteen et al. meets all of the limitations of the claims. Further, the argument that the claim limitations require “that the commands received while still receiving commands from the first user would be eventually performed, much less that they would be performed after a predetermined period of time passes without having received a command from the first user.” Rather, the claims as written map to a branching flow chart dependent upon whether the second voice is the same user or not.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677